 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
      GABRIEL MARTINEZ,                                     Case No. 1:19-cv-00011-DAD-EPG
11
                          Plaintiff,                        ORDER GRANTING MOTION TO
12                                                          PROCEED IN FORMA PAUPERIS
                     v.
13                                                          (ECF No. 2)

14    BRIAN PHELPS,

15                        Defendant.

16

17           Gabriel Martinez (“Plaintiff”) is proceeding pro se in this action. (ECF No. 1). On
18   January 3, 2019, Plaintiff filed an application to proceed in forma pauperis. (ECF No. 2). Plaintiff
19   has made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, the application to
20   proceed in forma pauperis is GRANTED.
21          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
22   1915(e)(2), the Court must conduct an initial review of in forma pauperis complaints to determine
23   whether it is legally sufficient under the applicable pleading standards. The Court must dismiss a
24   complaint, or portion thereof, if the Court determines that the complaint is legally frivolous or
25   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a
26   defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that
27   the complaint fails to state a claim, leave to amend may be granted to the extent that the
28
                                                        1
 1   deficiencies in the complaint can be cured by amendment. The complaint will be screened in due

 2   course, and Plaintiff will be served with the resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     January 7, 2019                              /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
